


Exhibit 10.1




SECOND AMENDMENT TO EMPLOYMENT AGREEMENT




This Second Amendment to Employment Agreement (the “Amendment”) is made and
entered into as of March 15, 2010, by and between Kimco Realty Corporation (the
“Company”) and David Henry (the “Executive”) for the purpose of amending the
Employment Agreement dated as of March 8, 2007, by and between the Company and
the Executive (as amended, the “Agreement”).




WHEREAS, upon the terms and conditions set forth herein, the parties hereto
desire to modify certain terms of the Agreement as hereinafter provided;




NOW, THEREFORE, in consideration of the foregoing recital and the grant of
certain stock option and performance share awards on or about the date hereof,
and in consideration of the mutual promises and covenants set forth below, the
Company and the Executive hereby agree as follows:  




1.

Defined Terms.  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.




2.

Amendment to Section 6(b).  Section 6(b) is hereby amended and restated in its
entirety as follows:




“(b)

Bonus.  The Executive shall be eligible for an annual cash bonus as additional
compensation for services rendered, payable on or before March 15th of the
calendar year following the calendar year to which an applicable bonus relates.
 The amount of the annual cash bonus shall be at the discretion of the
Compensation Committee.”  

3.

Amendment to Section 23(a).  Section 23(a) is hereby amended and restated in its
entirety as follows:




“(a)  

Subject to Sections 23(b) and 24(b), if the Executive’s employment shall
terminate without Cause during the twelve-month period immediately following a
Change in Control, then upon the Executive’s execution and non-revocation of a
general release in the Company’s customary form, the Executive shall be
entitled, as his exclusive remedy hereunder, to (i) full and immediate vesting
of all otherwise unvested Stock Options and Restricted Stock and (ii) a payment
equal to the amount of Base Salary and annual bonus the Executive would have
been entitled to receive under this Agreement for the duration of the applicable
term (based upon the amount of the annual bonus, if any, paid to the Executive
with respect to the year prior to the year in which such termination of
employment occurs).  Subject to Section 24(b), the amount determined under this
Section 23(a)(ii) will be paid to the Executive in a single lump sum on or prior
to the thirtieth (30th) day after such termination of the Executive’s
employment.”

4.

Amendment to Section 23(b).  Section 23(b) is hereby amended and restated in its
entirety as follows:




“(b)

In the event that it shall be determined that any payment or distribution to or
for the benefit of the Executive under this Agreement or under any other Company
plan, contract or agreement would, but for the effect of this Section, be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (collectively, such excise tax,
together with any such interest or penalties, the “Excise Tax”), then, in the
event that the after-tax value of all Payments (as defined below) to the
Executive (such after-tax value to reflect the deduction of the Excise Tax and
all income or other taxes on such Payments) would, in the aggregate, be less
than the after-tax value to the Executive of the Safe Harbor Amount (as defined
below), (x) the cash portions of the Payments payable to the Executive under
this Agreement shall be reduced, in the order in which they are due to be paid,
until the Parachute Value (as defined below) of all Payments paid to the
Executive, in the aggregate, equals the Safe Harbor Amount, and (y) if the
reduction of the cash portions of the Payments, payable under this Agreement, to
zero would not be sufficient to reduce the Parachute Value of all Payments to
the Safe Harbor Amount, then any cash portions of the Payments payable to the
Executive under any other plans shall be reduced, in the order in which they are
due to be paid, until the Parachute Value of all Payments paid to the Executive,
in the aggregate, equals the Safe Harbor Amount, and (z) if the reduction of all
cash portions of the Payments, payable pursuant to this Agreement and otherwise,
to zero would not be sufficient to reduce the Parachute Value of all Payments to
the Safe Harbor Amount, then non-cash portions of the Payments shall be reduced,
in the order in which they are due to be paid, until the Parachute Value of all
Payments paid to the Executive, in the aggregate, equals the Safe Harbor Amount.
 As used herein, (i) “Payment” shall mean any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the




--------------------------------------------------------------------------------

Internal Revenue Code of 1986, as amended (the “Code”)) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise,
(ii) “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, and (iii) “Parachute
Value” of a Payment shall mean the present value as of the date of the Change in
Control for purposes of Section 280G of the Code of the portion of such Payment
that constitutes a “parachute payment” under Section 280G(b)(2) of the Code for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.  All calculations under this section shall be determined by the
Company and the Company’s outside auditor.”




5.

Deletion of Sections 23(c) and (e).  Sections 23(c) and (e) are hereby deleted
from the Agreement.




6.

Amendment to Section 23(d).  Section 23(d) is hereby renamed “Section 23(c).”




7.

Section References.  Unless otherwise indicated, all references in this
Amendment to designated “Sections” are to the designated Sections of the
Agreement.




8.

Continuing Effectiveness of Agreement.  Except as modified by the foregoing, the
terms and conditions of the Agreement shall remain unaffected and shall continue
in full force and effect after the date hereof.




9.

Counterparts.  This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including counterparts
delivered by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Any such counterpart
delivered by telecopy shall be effective as an original for all purposes.





2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.







KIMCO REALTY CORPORATION,

a Maryland corporation







 

By:

/s/ Milton Cooper

 

 

Name: Milton Cooper

 

 

Title: Executive Chairman







/s/ David Henry

David Henry

 

Executive’s Payee pursuant to Section 8(d):

Name:

 

Address:

 

 

 








3


